IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                             


NO. PD-1223-09 



REGINALD GUILLORY, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS
LIBERTY COUNTY



           Per curiam.  keasler and hervey, jj., dissent.

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
& 9.3(b), because it does not contain a copy of the opinion of the court of appeals and the
original petition is not accompanied by 11 copies.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered: September 23, 2009
Do Not Publish.